MEMORANDUM **
Michael Ray Rogers, a California state prisoner, appeals pro se the district court’s judgment dismissing, under 28 U.S.C. § 1915A, his civil rights action alleging that the United States Congress violated the separation of powers doctrine by requiring prison staff to assess and collect prisoners’ district court filing fees in installments pursuant to the Prison Litigation Reform Act (“PLRA”). We have jurisdiction under 28 U.S.C. § 1291. We *525review de novo, Cooper v. Pickett, 187 F.3d 616, 623 (9th Cir.1997), and we affirm.
Because the PLRA’s filing fee requirement is a procedural rule that does not infringe on the authority of the courts, the district court did not err by dismissing Rogers’ action. Cf. Rodriguez v. Cook, 169 F.3d 1176, 1182 (9th Cir.1999) (holding that the PLRA’s “three strikes” rule is a procedural rule that does not violate the separation of powers doctrine).
Rogers’ contention that this court erred by not ordering prison authorities to produce his legal materials is construed as a motion for reconsideration of this court’s November 19, 1999, order denying injunc-tive relief. So construed, the motion is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.